

115 S3925 IS: To protect the entitlement of individuals to Post-9/11 Educational Assistance who discontinue pursuit of a program of education during the national emergency relating to the COVID–19 pandemic, and for other purposes.
U.S. Senate
2020-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3925IN THE SENATE OF THE UNITED STATESJune 9, 2020Mr. Blumenthal (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo protect the entitlement of individuals to Post-9/11 Educational Assistance who discontinue pursuit of a program of education during the national emergency relating to the COVID–19 pandemic, and for other purposes.1.Protection of entitlement to Post-9/11 Educational Assistance during COVID–19 pandemic(a)In generalAny payment of educational assistance described in subsection (b) shall not—(1)be charged against any entitlement to educational assistance of the individual under chapter 33 of title 38, United States Code, including entitlement to benefits under section 3320 of such title; or(2)be counted against the aggregate period for which section 3695 of such title limits the receipt of educational assistance by such individual.(b)Educational assistance describedSubject to subsection (d), the payment of educational assistance described in this subsection is the payment of such assistance to an individual for pursuit of a course or courses under such chapter if the individual—(1)discontinued such course pursuit for any reason during the COVID–19 pandemic period described in subsection (c); and(2)failed to receive credit or lost training time toward completion of the program of education being so pursued.(c)COVID–19 pandemic period describedThe COVID–19 pandemic period described in this subsection is the period beginning on the date of the commencement of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) and ending on the date that is the earlier of—(1)the date on which the President revokes such declaration; and(2)the date on which such national emergency expires.(d)Period not chargedThe period for which, by reason of this section, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of—(1)the portion of the period of enrollment in the course or courses from which the individual did not receive credit or with respect to which the individual lost training time, as determined under subsection (b)(2); and(2)the period by which a monthly stipend is extended under subsection (e).(e)Continued payment of subsistence allowanceNotwithstanding section 3680(a)(1) of such title, the Secretary may, pursuant to such regulations as the Secretary shall prescribe, continue to pay allowances to eligible persons enrolled in courses described in subsection (b) solely for the purpose of awarding a monthly housing stipend described in section 3313 of such title or section 116(d) of Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note), during periods following the discontinuation of a course or courses pursuit described in subsection (b)(1), except that payment of such stipend may only continue until the earlier of—(1)the date of the end of the term, quarter, or semester during which the discontinuation occurred; and(2)the date that is 28 days after the date of the discontinuation.(f)Additional relief(1)Tutorial assistanceAny amount received under section 3314 of such title for tutorial assistance under such section that was discontinued during the COVID–19 pandemic period described in subsection (c) because of the national emergency described in such subsection shall not count toward the aggregate amount under subsection (c) of such section.(2)Assistance for relocation or travelAny amount received under section 3318 of such title if the amount was paid during—(A)the academic term of a course that was discontinued as described in subsection (b)(1);(B)the 30-day period immediately preceding such academic term; or(C)the 30-day period immediately following such academic term.(3)TestsEducational assistance received under section 3315 or 3315A of such title for a test that the Secretary finds could not be taken because of the national emergency described in subsection (c) shall not be charged against entitlement under section 3315(c) or section 3315A(c) of such title, respectively. (g)Waiver of certain regulationSection 21.7020(b)(19)(ii) of title 38, Code of Federal Regulations, as in effect on the day before the date of the enactment of this Act, shall not apply to any discontinuation or withdrawal described in this section.